FILED
                                                                                           04/01/2020
                                                                                      Bowen Greenwood
                                                                                      CLERK OF THE SUPREME COURT
                                                                                           STATE OF MONTANA
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 19-0523


                                        DA 19-0523


SUSAN HENSLEY,                                                     FILED
            Petitioner and Appellant,                              APR 0 1 2020
                                                                eidwen Greenwood
                                                                  ri< tanerne Cour,
      v.                                                      Cle,st     f cEtitla




MONTANA STATE FUND,

            Respondent and Appellee.


      Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral arguinent before the Court sitting en banc and is hereby set for arguinent on
Wednesday, July 8, 2020, at 9:30 a.m. in the Courtroom of the Montana Supreme Court,
Joseph P. Mazurek Justice Building, Helena, Montana.
      IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
tirnes in this cause number shall be forty (40) minutes for the Appellant and thirty (30)
minutes for the Appellee.
      Counsel should be mindful of the provisions of M. R. App. P. 17(6).
      The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable David M. Sandler, Workers' Coinpensation Judge.
      DATED this            day of April, 2020.
                                                  For the Court,




                                                               Chief Justice